After a rehearing was denied, the appellee presented an addition to the petition that had been denied. There is no merit in the offered amendment.
The City of Winter Haven was incorporated by Chapter 11299, Acts of 1925. Chapter 11301, Act of 1925, did not purport to reestablish the City of Winter Haven, but to add to the boundaries of the City of Winter Haven already existing as a municipality under Chapter 11299.
Being a de jure municipality, the City of Winter Haven assumed and exercised jurisdiction of the area attempted to be added to the city boundaries by Chapter 11301, which chapter, prior to the judgment of ouster in 1934, was a presumably valid statute; and in the meantime the municipality established by Chapter 11299, exercising jurisdiction over lands in terms added to the municipality by the presumably valid Chapter 11301, under charter statutory authority issued bonds to be paid by taxation of all the taxable lands within the city limits under the unchallenged Charter Act, Chapter 11299, and under the presumably valid
Chapter 11301. The bonds were validated under the statute.
In view of the unquestioned validity of Chapter 11299 and of the presumably valid Chapter 11301, the de jure existence and jurisdiction of the city under Chapter 11299 and the de facto
jurisdiction exercised over the lands covered by Chapter 11301, such lands are liable to appropriate taxation to pay the bonds duly issued under statutory authority while de facto jurisdiction was being exercised by the municipality over the lands covered by Chapter 11301.
The municipality of Winter Haven established by Chapter 11299 was not abolished by Chapter 11301; nor was *Page 527 
such municipality dissolved by the quo warranto judgment referred to in State, ex rel. Landis, Attorney General, v. City of Winter Haven, 114 Fla. 199, 154 So. 700.
The quo warranto judgment ousting the City of Winter Haven from exercising de jure municipal jurisdiction over land added to the city area by Chapter 11301, but could not affect municipal contract rights lawfully acquired while the city exercised defacto municipal jurisdiction over the lands covered by Chapter 11301.
Rehearing denied.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.